Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 118-19,21,23,28-31,34,46-47,49 and 53 are pending.
Claims 23, 28-31, 34 and 46 are withdrawn.
Claims 8,13-16,18-19, 21-22, 47,49 and 53 are examined herewith.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
  
Action Summary
Claims 8, 13-16, 18-19, 21-22 and 47-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of record and Bergeron Jr (U.S. Patent 5,493,053) is maintained with modification due to applicants amendment of claims.
Claims 18-19, 21-22 and 47-49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430 is withdrawn due to applicants amendment of claims.
Claims 18-19, 21-22 and 47-49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,975,294 is withdrawn due to applicants amendment of claims.
Claims 18-19, 21-22 and 47-51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430 is maintained.

Response to Arguments
Applicants again argue that the two ferric complexes (Fe-DFO B and Fe-DFO E) are different because the carbonyl groups may impair membrane transport processes as disclosed by Dhungana. Which would lead away from choosing nocardamine.  This argument has been fully considered but has not found persuasive.  Dhungana appears to be drawn to the treatment of iron removal not the treatment of skin disorders in which the instant claims are drawn.  Dhungana states that the carbonyl may impair membrane, this does not mean that Fe-DFO E does not work,  especially since Fe-DFO complexes is known in the art to treat skin disorders as disclosed by Chevion with a reasonable expectation of success.
Applicants again ague that Chevion fails to disclose or suggest a metal complex of nocardamine, let alone Zn-nocardamine in particular, or a method of modulating the level of a cytokine in a cell with Zn-nocardamine complex.  This argument has been fully considered but has not found persuasive.  Chevion teaches a method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex).  Thus, Chevion does disclose the treatment of inflammatory diseases with the administration of DFO-metal complex.  And Chevion teaches that the terms “inflammatory disease' or “inflammatory-associated condition” refers to any disease or pathologically condition which can benefit from the reduction of at least one inflammatory parameter, for example, induction of an inflammatory cytokine Such as IFN-gamma and IL-2 (column 30, lines 53-56). 
	Applicant argue that Bergeron does not disclose or suggest in any manner that nocardamine has any pharmaceutical, pharmacological or therapeutic properties.  And does not suggest a method for producing nocardamine or complexes with Zinc. This argument has been fully considered but has not found persuasive.  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E). And Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  The analog of desferrioxamine--metal complex (DFO-metal complex) which is zinc-desferrioxamine complex as taught by Bergeron would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
Applicant argue that DFO and DFO-E are dramatically different configurations.  This agreement has been fully considered but has not been found persuasive. Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E). And Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  As stated above, DFO-E is an analog of Zn-DFO, and one of ordinary skills would have reasonably expected that Zn-DFO-E would be expected to function the same with a reasonable expectation of success absence evidence to the contrary.

Applicants argue that Chevion in no manner suggests that DFO B modulates the level of a cytokine. Bergeron contains no discussion on inflammation or cytokines levels. This argument has been fully considered but has not been found persuasive.  Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same.  Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).  It would have been obvious to one of ordinary skills in the art that upon administering DFO-E would consequently result in the modulation of cytokine in a cell with the same administration of DFO E (same compound) for the treatment of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds (same patient population) with a reasonable expectation of success absence evidence to the contrary.
Applicant argue that nonetheless that the claims are now drawn to a diabetic subject.  This argument has been fully considered but has not been found persuasive.  Chevion teaches the disorder is any one of diabetes type II, diabetes type I or any diabetes related condition (claim 8 and 17).  Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  And Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).  It would have been obvious to employ either Zn-DFO or nocardamine to treat diabetes type II, diabetes type I or any diabetes related condition.  One would have been motivated to employ either Zn-DFO or nocardamine because the analog of DFO would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) with a reasonable expectation of success.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19, 21, 47, 49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of record and Bergeron Jr (U.S. Patent 5,493,053) both are of record.

Chevion teaches a method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds and diabetes (page 1), comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex), or any combination thereof or any pharmaceutical composition comprising the same (claim 5-6).  Chevion teaches that there are two major forms of diabetes mellitus:  insulin-dependent (type I) diabetes, and non-insulin dependent (Type II) diabetes (page 3).  Chevion teaches that many of the symptom of diabetes mellitus may be controlled by insulin therapy, the long-term-complication of both type I and type II diabetes mellitus are severe and may reduce life expectancy by as much as one third.  Over time, elevated blood glucose levels damage blood vessels, the heart, eyes, kidneys, the nervous system, skin, connective tissue and white blood cell function.  The invention surprisingly shows that the treatment with metal complexes of the invention prevents the development of key diabetes type II pathologies, including hyperglycemia, increased protein oxidation and degradation, decreased protein activity and cataract formation (page 4). Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same (claim 3).  Chevion teaches a method according to claim 1, wherein said chronic or acute inflammatory related skin pathologic condition is psoriasis (claim 6).  Chevion teaches the disorder is any one of diabetes type II, diabetes type I or any diabetes related condition (claim 8 and 17).  Chevion teaches inc ions (Zn(II)) in any form of salts (page 71).
Chevion does not disclose Desferriozamine “E”.
Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).
It would have been obvious to employ either Zn-DFO or nocardamine to treat diabetes type II, diabetes type I or any diabetes related condition.  One would have been motivated to employ either Zn-DFO or nocardamine because the analog of DFO would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) with a reasonable expectation of success.
With regards to modulating levels (e.g. reducing) of cytokine in a cell, it would have been obvious to one of ordinary skills in the art that upon administering nocardamine to treat diabetes type II, diabetes type I or any diabetes related condition would intrinsically come in contact with and modulate cytokine in cells because once nocardamine is administered to a subject to treat diabetes type II, diabetes type I or any diabetes related condition the same mechanism of action occurs each and every time with a reasonable expectation of success absence evidence to the contrary. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

Claims 18-19, 21 ,47, 49 and 53 are rejection.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627